                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICHARD MCGINNIS, individually and on                      )
behalf of all others similarly situated,                   )
                                                           )
              Plaintiff,                                   )       No. 17 C 08054
                                                           )
       v.                                                  )
                                                           )       Judge Edmond E. Chang
UNITED STATES COLD STORAGE, INC.,                          )
                                                           )
              Defendant.                                   )

                           MEMORANDUM OPINION AND ORDER

       Richard McGinnis filed this class-action complaint against his former

employer, United States Cold Storage, Inc., alleging violations of the Illinois

Biometric Information Privacy Act.1 740 ILCS 14/1, et seq. R. 1, Compl.2 The Act

prohibits private entities from collecting a person’s “biometric identifier”—including



       1The    Court has diversity jurisdiction over McGinnis’s state-law claims under
28 U.S.C. § 1332. McGinnis is a citizen of Illinois. Compl. ¶¶ 8, 11. U.S. Cold Storage is a
citizen of New Jersey (its place of incorporation and principal place of business). R. 14, Def.’s
Answer ¶ 10. The amount in controversy requirement is satisfied. Based on the potential
class action, the aggregate claims of hundreds of class members could exceed $5,000,000,
exclusive of interest and costs. 28 U.S.C. § 1332(d)(6). Even setting aside the class allegation,
it is not “legally impossible” for McGinnis alone to recover more than $75,000 in this action.
Back Doctors Ltd v. Metro. Prop. & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir. 2011) (amount-
in-controversy requirement satisfied unless it is “legally impossible” for a plaintiff to recover
that amount).

        That said, a plaintiff must also satisfy Article III’s requirements to establish subject
matter jurisdiction over a case, in addition to statutorily conferred jurisdiction. See Moore v.
Olson, 368 F.3d 757, 760 (7th Cir. 2004) (“If Congress has authorized federal courts to resolve
particular claims, and if the claim presents a case or controversy within the scope
of Article III, then federal courts have subject-matter jurisdiction.”) (emphasis added). As
discussed in this Opinion, Article III’s standing requirement is not met in this case.
        2Citations to the record are noted as “R.” followed by the docket number and the page

or paragraph number.
fingerprints—unless that person has consented and the private entity has provided

certain disclosures. 740 ILCS 14/15. McGinnis’s claims arise out of U.S. Cold

Storage’s requirement that employees scan their fingerprints or handprints3 in U.S.

Cold Storage’s time-clock system as part of its time-tracking system. Compl. ¶ 2.

McGinnis alleges that U.S. Cold Storage negligently violated the Act by collecting,

storing, and using McGinnis’s biometric identifiers and biometric information

without obtaining written releases and without providing required information to

McGinnis. Id. ¶¶ 55-58, 69. U.S. Cold Storage initially moved to dismiss under

Federal Rule of Civil Procedure 12(b)(6), contending that McGinnis’s claims are time-

barred by the applicable statute of limitations. R. 12, Def.’s Mot. Dismiss at 1.

Because this Court has an independent obligation to ensure that it has subject matter

jurisdiction over a case before deciding the merits, United States v. $304,980.00 in

U.S. Currency, 732 F.3d 812, 817-18 (7th Cir. 2013), it terminated that motion (with

leave to renew it if subject matter jurisdiction indeed existed) and requested that the

parties submit position papers on whether McGinnis adequately alleged Article III

standing. R. 24, 09/30/2018 Order. U.S. Cold Storage filed a position paper contending

McGinnis had not established standing, R. 25, Def.’s Pos. Paper, whereas McGinnis

(unsurprisingly) took the position that standing exists, R. 27, Pl.’s Pos. Paper. For the

reasons below, the case is dismissed for lack of Article III standing.




      3For  brevity’s sake, the Opinion will refer just to the collection of fingerprints,
although that is meant to include handprints as well as fingerprints.
                                            2
                                   I. Background

      For purposes of evaluating the dismissal motion, the Court must accept as true

the allegations in the Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

McGinnis worked for U.S. Cold Storage between 2011 and 2015, at several of its

Illinois locations. Compl. ¶ 30. When U.S. Cold Storage started using a time-tracking

system based on biometrics in around mid-2012, McGinnis and other employees were

required to scan their fingerprints at the beginning and end of each work day as an

authentication method to track the time worked. Id. ¶¶ 2, 32. McGinnis’s fingerprint

was stored in U.S. Cold Storage’s databases. Id. ¶ 33. U.S. Cold Storage failed to

inform McGinnis of the specific purpose of collecting his fingerprint, did not tell him

how long it would store or use his fingerprint, and did not otherwise provide him a

copy of U.S. Cold Storage’s biometric data-retention policy. Id. ¶¶ 35-36. McGinnis

also never signed a written release allowing U.S. Cold Storage to collect or store his

fingerprint. Id. ¶ 37.

      In support of Article III standing, McGinnis alleges that his privacy interests

have been violated by U.S. Cold Storage’s violation of the Act, and that he has

experienced mental anguish as a result. Id. ¶¶ 4, 6, 29, 39, 59. U.S. Cold Storage

argues that these alleged injuries are insufficient to establish Article III standing.

Def.’s Pos. Paper.

                              II. Standard of Review

      The Court evaluates U.S. Cold Storage’s position paper as a motion under

Federal Rule of Civil Procedure 12(b)(1). A Rule 12(b)(1) motion tests whether the



                                          3
Court has subject matter jurisdiction, Hallinan v. Fraternal Order of Police of Chi.

Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009); Long v. ShoreBank Dev. Corp., 182

F.3d 548, 554 (7th Cir. 1999). In order to survive a Rule 12(b)(1) motion, the plaintiff

must establish that the district court has subject matter jurisdiction. United

Phosphorous, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2011), overruled

on other grounds, Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). “If

subject matter jurisdiction is not evident on the face of the complaint, [then] the

... Rule 12(b)(1) [motion is] analyzed [like] any other motion to dismiss, by assuming

for purposes of the motion that the allegations in the complaint are true.” Id.

                                     III. Analysis

      This case is one of several filed in this District alleging violations of the Act.

See, e.g., Miller v. Sw. Airlines Co., 2018 WL 4030590 (N.D. Ill. Aug. 23, 2018);

Johnson v. United Air Lines, Inc., 2018 WL 3636556 (N.D. Ill. July 31, 2018); Aguilar

v. Rexnord LLC, 2018 WL 3239715 (N.D. Ill. July 3, 2018); Goings v. UGN, Inc., 2018

WL 2966970 (N.D. Ill. June 13, 2018); Dixon v. Washington & Jane Smith Cmty.-

Beverly, 2018 WL 2445292 (N.D. Ill. May 31, 2018). Indeed, the allegations here are

substantially similar to those advanced in other actions that have been dismissed (or

remanded to state court) for failure to sufficiently plead an Article III injury-in-fact.

See Aguilar, 2018 WL 3239715, at *1; Goings, 2018 WL 2966970, at *1; Howe, 2018

WL 2445541, at *1. McGinnis does not actually attempt to distinguish the reasoning

of these cases and has essentially forfeited the Article III standing argument in his

two-page position paper. The position paper confuses two separate legal issues: what



                                           4
it means to be “aggrieved” under the Illinois Biometric Privacy Act—which is a

question of state statutory interpretation—versus what it means to have suffered an

Article III injury-in-fact. McGinnis’s position paper relies entirely on a state court

opinion that deals solely with the state statutory interpretation issue. Pl.’s Pos. Paper

(citing Sekura v. Krishna Schaumburg Tan, Inc., 2018 WL 4699213, *1-2 (Ill. App.

Ct. 2018) (holding that allegations of mental anguish are sufficient to render a person

“aggrieved” under the Act)). “Standing to sue in any Article III court is, of course, a

federal question which does not depend on the party’s prior standing in state court.”

Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 804 (1985); see also Howe, 2018 WL

2445541, at *3 (noting that although similar, the statutory requirement that a

plaintiff be “aggrieved” is different than the Article III standing requirement); Soto

v. Great Am. LLC, 2018 WL 2364916, at *4-5 (N.D. Ill. May 24, 2018) (collecting cases

and noting the differences between state and federal standing requirements). So

Sekura is of very limited relevance to the Article III standing analysis. That said, for

the sake of completeness, this Court will engage in an analysis of why McGinnis has

failed to allege a concrete injury for Article III purposes.

      To establish standing, a plaintiff “must have (1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016). Here, the dispute over standing turns on whether U.S. Cold

Storage’s alleged violations of the Act’s notice-and-consent provisions resulted in an

injury-in-fact. A plaintiff establishes an injury-in-fact by showing that he or she



                                            5
“suffered an invasion of a legally protected interest that is concrete and

particularized.” Id. at 1548 (cleaned up).4 The Court explained, “[a]lthough tangible

injuries are perhaps easier to recognize, we have confirmed in many of our previous

cases that intangible injuries can nevertheless be concrete.”5 Id. at 1549 (emphasis

added).

       In determining which intangible injuries are sufficient to confer standing and

which are not, Spokeo set out basic principles: a “bare procedural violation” of a

statute is not automatically enough to satisfy Article III’s concreteness requirement.

136 S. Ct. at 1549. To be sure, “[i]n determining whether an intangible harm

constitutes injury in fact, both history and the judgment of Congress play important

roles.” Id. When Congress has created a cause of action for a statutory violation, by

definition it has created a legally protected interest that Congress, at least, deems

important enough for a lawsuit. Going beyond federal statutes, the Seventh Circuit

has recognized the importance of state legislative judgments as well. See Scanlan v.

Eisenberg, 669 F.3d 838, 845 (7th Cir. 2012) (noting the importance of federal

congressional judgments and reasoning “the same must also be true of legal rights

growing out of state law”) (cleaned up). Spokeo explained that the legislative branch,




       4This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
       5At the same time, concreteness is indeed a requirement that is separate and apart

from the Article III requirement that the injury be “particularized” to the individual plaintiff.
Spokeo, 136 S. Ct. at 1548. Specifically, “[t]o establish injury in fact, a plaintiff must show
that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
particularized.’” Id. at 1548 (emphasis added) (quoting Lujan v. Defs. of Wildlife, 504 U.S.
555, 560 (1992)).
                                               6
with its fact-finding ability and responsiveness to public interest, “is well positioned

to identify intangible harms that meet minimum Article III requirements,” so

Congress’s (or the state legislature’s) judgment on the nature of the injury is

“instructive and important.” 136 S. Ct. at 1549. Still, the legislature’s “role in

identifying and elevating intangible harms does not mean that a plaintiff

automatically satisfies the injury-in-fact requirement whenever a statute grants a

person a statutory right … . Article III standing requires a concrete injury even in

the context of a statutory violation.” Id. (emphasis added). And the concrete injury, if

based on a risk of harm, must present an “appreciable risk of harm.” Groshek v. Time

Warner Cable, Inc., 865 F.3d 884, 886-87, 889 (7th Cir. 2017) (plaintiff lacked

standing to sue for a violation of the Fair Credit Reporting Act where the defendant

obtained a credit report without providing the required disclosures; although the

defendant’s action violated plaintiff’s privacy, it was merely a “statutory violation

completely removed from any concrete harm or appreciable risk of harm”).6 So the

question is whether the notice-and-consent violations pled by McGinnis create an

“appreciable risk of harm” to the interests that the statute was enacted to protect.

       The Illinois legislature found that (1) biometrics are uniquely sensitive and

when compromised, put individuals at a heightened risk for identity theft; (2)

biometric technology is cutting edge, and “[t]he full ramifications of biometric




       6As this Court detailed in Rivera v. Google, 2018 WL 6830332, at *7-11 (N.D. Ill. Dec.
29, 2018), the examples offered in Spokeo of cases involving common law torts or purely
procedural violations of information-access statutes are distinguishable from the notice-and-
consent violations of the Act as pled here.
                                             7
technology are not fully known”; (3) the public is “weary”7 of using biometrics when

tied to personal information; and (4) regulating biometric collection, use, and storage

serves the public interest. 740 ILCS 14/5(c)-(g). To those ends, the Act requires that

any private entity that possesses biometric information or identifiers must develop

and make available a retention schedule and guidelines for destroying that

information. 740 ILCS 14/15(a). And even before collecting or storing biometric

information or identifiers, the private entity must provide certain information to and

obtain the consent of the person whose information is being collected. Id. § 14/15(b).

      But U.S. Cold Storage’s failure to provide and obtain the statutorily required

notice or consent when collecting and retaining McGinnis’s fingerprint—without

more—does not constitute a concrete injury for Article III purposes. To be sure,

disclosing a biometric identifier to a third-party might very well constitute a concrete

injury to an individual’s privacy. See Dixon, 2018 WL 2445292, at *9 (“Obtaining or

disclosing a person’s biometric identifiers or information without her consent or

knowledge necessarily violates that person’s right to privacy in her biometric

information.”). U.S. Cold Storage questions whether all disclosures to any third-party

really present a concrete injury, arguing that “[p]ayroll vendors typically are privy to

all kinds of confidential information … and have strong protocols and practices in

place to protect such data,” so it was not clear that Dixon was harmed by the alleged

violation. Def.’s Pos. Paper at 6 (discussing Dixon, 2018 WL 2445292, at *8-9). There

is some force to that line of reasoning when the third-party is a payroll vendor, but


      7It   is possible that the word “weary” in the Act, 740 ILCS 14/5(d), was intended to be
“wary.”
                                               8
this Court need not determine whether that sort of disclosure qualifies as a sufficient

concrete injury, because McGinnis does not allege any such disclosure (nor did he ask

for jurisdictional discovery). The Seventh Circuit has held that the mere retention of

personally identifying information that was obtained with the person’s knowledge is

insufficient to confer Article III standing if there is no risk of unauthorized disclosure.

Gubala v. Time Warner Cable, Inc., 846 F.3d 909, 912-13 (7th Cir. 2016); see also

Aguilar, 2018 WL 3239715, at *3 (“[N]otice and consent violations [of the Act] do not

without more create a risk of disclosure … .”).

       Here, there is no allegation that McGinnis did not know that his fingerprint

was being collected. Rather, he alleges that after U.S. Cold Storage implemented its

biometric time-tracking system in 2012, he was “required to scan his fingerprint

and/or handprint so that [U.S.] Cold could use it as an authentication method to track

his time.” Compl. ¶ 32. McGinnis knew his fingerprints were being collected because

he scanned them in every time he clocked in or out of work, and he knew they were

being stored because the time-clock-scanned prints were obviously being compared to

a stored set of prints. All other courts in this District that have considered whether a

person suffers a concrete injury from the known collection and retention of a

fingerprint, without disclosure to a third-party, have answered the question no. See

Johnson, 2018 WL 3636556; Aguilar, 2018 WL 3239715; Goings, 2018 WL 2966970;

Howe, 2018 WL 2445541; McCollough v. Smarte Carte, Inc., 2016 WL 4077108 (N.D.

Ill. Aug. 1, 2016). This Court agrees.8


       8This  Court recently held that even if a plaintiff does not know that biometric
information is being collected, then the plaintiff still might fail to adequately allege a concrete
                                                9
       Finally, as noted above, McGinnis does not plead any facts suggesting that

there is a risk of disclosure, either intentionally to a third-party vendor as in Dixon,

or via a data breach of U.S. Cold Storage’s system. For a plaintiff to rely on a risk of

future harm to satisfy Article III’s concrete injury requirement, the plaintiff must

establish a “substantial risk” that the future harm will occur. Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 414 n.5 (2013). Nowhere in the complaint is there any allegation

of disclosure, other than a speculative note that “[U.S.] Cold fails to inform its workers

… to whom the [biometric] data is disclosed, if at all.” Compl. ¶ 26 (emphasis added).

That allegation does not come close to the kind of situation in which the risk of future

harm satisfies Article III concreteness requirements. See, e.g., Lewert v. P.F. Chang’s

China Bistro, Inc., 819 F.3d 963, 968-69 (7th Cir. 2016) (hackers already had

breached the defendant’s database and stolen customers’ payment-card information,

so the risk of identity theft and the precautions customers took to mitigate the risk

constituted a concrete injury). The mental anguish alleged by McGinnis arises from

the possible disclosure of his biometric data, as well as the unknown period of

retention. Compl. ¶ 39. But as discussed, McGinnis does not allege that his data was

already—or is even likely to be—compromised or disclosed, so any emotional injury

he suffers from that fear is a product of the sort of hypothetical injury the Supreme

Court has held cannot support Article III standing. Clapper, 568 U.S. at 402



injury if there is no risk of identity theft. See Rivera, 2018 WL 6830332, at *8-11 (holding
that the creation and retention of face templates created from photographs of plaintiffs’ faces
without their knowledge did not constitute an injury-in-fact where there was no disclosure to
a third-party and no imminent risk of identity theft). But it is a much easier question here,
because McGinnis does not allege that his biometric information was collected without his
knowledge.
                                              10
(“[R]espondents cannot manufacture standing by choosing to make expenditures

based on hypothetical future harm that is not certainly impending.”). His anxiety

about “whether [U.S.] Cold will ever delete his biometric information” Compl. ¶ 39,

does not on its own constitute a concrete injury because the mere retention of data

does not in itself cause an injury-in-fact absent a substantial risk of disclosure.

Gubala, 846 F.3d at 912. What’s more, that fear of indefinite retention arises out of

the same underlying fear that the fingerprints will be compromised or disclosed,

which is too speculative to satisfy the requirement of concrete injury under Article

III.9

                                     IV. Conclusion

        The Court lacks subject matter jurisdiction because McGinnis has not alleged

a concrete injury sufficient to satisfy Article III. The case is dismissed for lack of

subject matter jurisdiction. The status hearing of January 11, 2019 is vacated.




                                                         ENTERED:



                                                               s/Edmond E. Chang
                                                         Honorable Edmond E. Chang
                                                         United States District Judge

DATE: January 3, 2019



        9Inits answer, U.S. Cold Storage stated that it destroyed McGinnis’s biometric data
as required by Section 15(a) of the Act. Answer ¶¶ 35-36. Whether U.S. Cold Storage complied
with the Act’s destruction requirements is not at issue for purposes of determining standing,
but that representation supports a holding that any emotional injury based on a fear of future
disclosure of his biometric data is purely speculative.
                                             11
